       EXHIBIT 15




Case 3:17-cv-00072-NKM-JCH Document 511-16 Filed 07/02/19 Page 1 of 3 Pageid#:
                                   5478
Virginia Courts Case Information System                                                        http://ewsocis1.courts.state.va.us/CJISWeb/CaseDetail.do




                                       _
                                       Name_
                                           List !     Pleadings/Orders       Services     Main Menu      Legoff


                                               Albemarle County Circuit - Criminal Division
                                                                    Case Details


           Case Number:                                Filed:             Commenced by:                       Locality:
           CR17000784-01                               07/10/2018        IReinstatement                      ICOMMONWEALTH OF VA
           Defendant:                    Sex:                             Race:                           DOB:
           CANTWELL, CHRISTOPHER CHARLES Male                            IWhite Caucasian (Non-Hispanic) I11/12/****
           Address:
           LEESBURG, VA 20175
           Charge:                                     Code Section: Charge Type:                             Class:
           VIOLATION OF BOND CONDITIONS                19.2-306      IFelony                                 I
           Offense Date:                               Arrest Date:
           07/06/2018                                  07/20/2018        I

                       Hearings


                       1,.-------
                         #    Date      Time  Type 11
                                             .----I
                                                    Room Plea
                                                        I
                                                                                           1
                                                                               Duration Jury
                                                                               .-----,.-----------
                                                                                                              Result
                        1 07/17/2018 11:00AM Capias                                   Capias-Defendant Arrested
                       12 07/20/2018      3:00PM    Trial    ,~    I
                                                              Guilty                       1     Sent


                       Final Disposition

                       Disposition Code:                            Disposition Date:                 Concluded By:
                       Guilty                                       07/20/2018                        Guilty Plea
                       Amended Charge:                              Amended Code Section:             Amended Charge Type:
                       VIOLATION OF BOND CONDITIONS                 18.2-456(5)                       Misdemeanor


                       Jail/Penitentiary:           Concurrent/Consecutive:             Life/Death:

                       Sentence Time:               Sentence Suspended:                 Operator License Suspension Time:

                       Fine Amount:                 Costs:                              Fines/Cost Paid:

                       Program Type:                Probation Type:                     Probation Time:

                       Probation Starts:            Court/DMV Surrender:                Driver Improvement Clinic:

                       Driving Restrictions:        Restriction Effective Date:




              Case 3:17-cv-00072-NKM-JCH Document 511-16 Filed 07/02/19 Page 2 of 3 Pageid#:
                                                 5479
1 of 2                                                                                                                            6/19/2019, 12:00 PM
Virginia Courts Case Information System                                                          http://ewsocis1.courts.state.va.us/CJISWeb/CaseDetail.do



                       VA Alcohol Safety Action:      Restitution Paid:                    Restitution Amount:

                       Military:                      Traffic Fatality:



                       Appealed Date:


                                          Name List    Pleadings/Orders         Services     Main Menu    Logoff


                                                                     Build #: 3.8.0.1




              Case 3:17-cv-00072-NKM-JCH Document 511-16 Filed 07/02/19 Page 3 of 3 Pageid#:
                                                 5480
2 of 2                                                                                                                              6/19/2019, 12:00 PM
